Case 8:20-cv-02704-WFJ-CPT Document 100-3 Filed 03/19/21 Page 1 of 2 PageID 591




                   EXHIBIT B
                                          Case 8:20-cv-02704-WFJ-CPT Document 100-3 Filed 03/19/21 Page 2 of 2 PageID 592


          Last              First                                                Company                                                 Address 1                      Address 2                    City      State       Zip
Wilkinson          Monty                  Attorney General of the United States                    United States Department of Justice               950 Pennsylvania Avenue, NW             Washington       DC       20530-0001
Clarkson           Kevin                  Office of the Alaska Attorney General                    P.O. Box 110300                                                                           Jeaneau          AK             99811
Marshall           Steve                  Office of the Alabama Attorney General                   501 Washington Avenue                             PO Box 300152                           Montgomery       AL       36130-0152
Rutledge           Leslie                 Arkansas Attorney General Office                         323 Center Street, Suite 200                                                              Little Rock      AR       72201-2610
Brnovich           Mark                   Office of the Arizona Attorney General                   2005 N. Central Avenue                                                                    Phoenix          AZ             85004
CAFA Coordinator                          Office of the Attorney General                           Consumer Law Section                              455 Golden Gate Ave., Suite 11000       San Francisco    CA             94102
Weiser             Phil                   Office of the Colorado Attorney General                  Ralph L. Carr Colorado Judicial Center            1300 Broadway, 10th Floor               Denver           CO             80203
Tong               William                State of Connecticut Attorney General's Office           55 Elm Street                                                                             Hartford         CT       06106
Racine             Karl A.                District of Columbia Attorney General                    441 4th Street, NW, Suite 1100S                                                           Washington       DC             20001
Jennings           Kathy                  Delaware Attorney General                                Carvel State Office Building                      820 N. French Street                    Wilmington       DE             19801
Moody              Ashley                 Office of the Attorney General of Florida                The Capitol, PL-01                                                                        Tallahassee      FL       32399-1050
Carr               Chris                  Office of the Georgia Attorney General                   40 Capitol Square, SW                                                                     Atlanta          GA       30334-1300
Connors            Clare                  Office of the Hawaii Attorney General                    425 Queen Street                                                                          Honolulu         HI             96813
Miller             Tom                    Iowa Attorney General                                    Hoover State Office Building                      1305 E. Walnut Street                   Des Moines       IA             50319
Wasden             Lawrence               State of Idaho Attorney General's Office                 700 W. Jefferson Street, Suite 210                P.O. Box 83720                          Boise            ID       83720-0010
Raoul              Kwame                  Illinois Attorney General                                James R. Thompson Center                          100 W. Randolph Street                  Chicago          IL             60601
Hill, Jr.          Curtis T.              Indiana Attorney General's Office                        Indiana Government Center South                   302 West Washington Street, 5th Floor   Indianapolis     IN             46204
Schmidt            Derek                  Kansas Attorney General                                  120 S.W. 10th Ave., 2nd Floor                                                             Topeka           KS       66612-1597
Beshear            Andy                   Office of the Kentucky Attorney General                  700 Capitol Ave                                   Capitol Building, Suite 118             Frankfort        KY             40601
Landry             Jeff                   Office of the Louisiana Attorney General                 P.O. Box 94095                                                                            Baton Rouge      LA       70804-4095
Healey             Maura                  Office of the Attorney General of Massachusetts          1 Ashburton Place                                 20th Floor                              Boston           MA       02108-1518
Frosh              Brian                  Office of the Maryland Attorney General                  200 St. Paul Place                                                                        Baltimore        MD       21202-2202
Frey               Aaron                  Office of the Maine Attorney General                     State House Station 6                                                                     Augusta          ME       04333
Nessel             Dana                   Office of the Michigan Attorney General                  P.O. Box 30212                                    525 W. Ottawa Street                    Lansing          MI       48909-0212
Keith Ellison      Attorney General       Attention: CAFA Coordinator                              445 Minnesota Street                              Suite 1400                              St. Paul         MN       55101-2131
Schmitt            Eric                   Missouri Attorney General's Office                       Supreme Court Building                            207 W. High Street                      Jefferson City   MO             65101
Hood               Jim                    Mississippi Attorney General's Office                    Department of Justice                             P.O. Box 220                            Jackson          MS             39205
Fox                Tim                    Office of the Montana Attorney General                   Justice Bldg., 3rd Floor                          215 N. Sanders Street                   Helena           MT       59620-1401
Stein              Josh                   Office of the North Carolina Attorney General            Department of Justice                             9001 Mail Service Center                Raleigh          NC       27602-0629
Stenehjem          Wayne                  North Dakota Office of the Attorney General              State Capitol                                     600 E. Boulevard Avenue                 Bismarck         ND       58505-0040
Peterson           Doug                   Office of the Nebraska Attorney General                  2115 State Capitol                                P.O. Box 98920                          Lincoln          NE       68509-8920
MacDonald          Gordon                 New Hampshire Attorney General                           Hew Hampshire Department of Justice               33 Capitol Street                       Concord          NH       03301-6397
Grewal             Gurbir S.              Office of the New Jersey Attorney General                Richard J. Hughes Justice Complex                 25 Market Street, P.O. Box 080          Trenton          NJ       08625
Balderas           Hector                 Office of the New Mexico Attorney General                P.O. Drawer 1508                                                                          Santa Fe         NM       87504-1508
Ford               Aaron                  Nevada Attorney General                                  Old Supreme Ct. Bldg.                             100 North Carson Street                 Carson City      NV             89701
James              Letitia                Office of the New York Attorney General                  Dept. of Law - The Capitol                        2nd Floor                               Albany           NY             12224
Yost               Dave                   Ohio Attorney General                                    State Office Tower                                30 E. Broad Street                      Columbus         OH       43266-0410
Hunter             Mike                   Oklahoma Office of the Attorney General                  313 NE 21st Street                                                                        Oklahoma City    OK             73105
Rosenblum          Ellen F.               Office of the Oregon Attorney General                    Justice Building                                  1162 Court Street, NE                   Salem            OR             97301
Shapiro            Josh                   Pennsylvania Office of the Attorney General              1600 Strawberry Square                                                                    Harrisburg       PA             17120
Noranha            Peter F.               Rhode Island Office of the Attorney General              150 South Main Street                                                                     Providence       RI       02903
Wilson             Alan                   South Carolina Attorney General                          Rembert C. Dennis Office Bldg.                    P.O. Box 11549                          Columbia         SC       29211-1549
Ravnsborg          Jason                  South Dakota Office of the Attorney General              1302 East Highway 14, Suite 1                                                             Pierre           SD       57501-8501
Slatery, III       Herbert H.             Tennessee Attorney General and Reporter                  P.O. Box 20207                                                                            Nashville        TN       37202-0207
Paxton             Ken                    Attorney General of Texas                                Capitol Station                                   P.O. Box 12548                          Austin           TX       78711-2548
Reyes              Sean                   Utah Office of the Attorney General                      P.O. Box 142320                                                                           Salt Lake City   UT       84114-2320
Herring            Mark                   Office of the Virginia Attorney General                  202 North Ninth Street                                                                    Richmond         VA             23219
Donovan            TJ                     Office of the Attorney General of Vermont                109 State Street                                                                          Montpelier       VT       05609-1001
Ferguson           Bob                    Washington State Office of the Attorney General          1125 Washington St SE                             P.O. Box 40100                          Olympia          WA       98504-0100
Kaul               Josh                   Office of the Wisconsin Attorney General                 Dept of Justice, State Capitol                    RM 114 East P.O. Box 7857               Madison          WI       53707-7857
Morrisey           Patrick                West Virginia Attorney General                           State Capitol Complex, Bldg 1                     Room E-26                               Charleston       WV             25305
Hill               Bridget                Office of the Wyoming Attorney General                   2320 Capitol Avenue                                                                       Cheyenne         WY             82002
Ale                Talauega Eleasalo V.   American Samoa Gov't                                     Exec. Ofc. Bldg                                                                           Utulei           AS             96799
Camacho            Leevin Taitano         Office of the Attorney General, ITC Building             590 S. Marine Corps Drive                         Suite 901                               Tamuning         Guam           96913
Manibusan          Edward                 Northern Mariana Islands Attorney General                Administration Building                           PO Box 10007                            Saipan           MP       96950-8907
Longo Quinones     Dennise N.             Puerto Rico Attorney General                             P.O. Box 902192                                   San Juan                                San Juan         PR       00902-0192
George             Denise N.              Virgin Islands Attorney General, Department of Justice   34-38 Kronprindsens Gade                          GERS Bldg, 2nd Floor                    St. Thomas       VI       00802
McGinley           Molly K.               K&L Gates, LLP                                           70 West Madison Street                            Suite 3100                              Chicago          IL       60602
